UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K þANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33173 Moller International, Inc. California 68-0006075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis, CA 95618 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (530) 756-5086 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, No Par Value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The issuer’s revenues for its most recent fiscal year ended June 30, 2014 are $0. The aggregate market value of the voting and non-voting common equity held by non-affiliates is $1,878,641 with a total of 23,483,009 shares owned by non-affiliates as of October 21, 2014 and the closing price of such common equity of$0.08 per share on the OTC Bulletin Board on such date. As of October 21, 2014 the Company had 56,734,116 common shares issued and outstanding. Transitional Small Business Disclosure Format: Yes þNo o Table of Contents TABLE OF CONTENTS PART I Item 1 Business 1 Item 2 Properties 23 Item 3 Legal Proceedings 23 Item 4 Submission of Matters to a Vote of Security Holders 23 PART II Item 5 Market for Registrant’s Common Equity and Related Stockholder Matters 24 Item 6 Selected Financial Data 25 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 Item 8
